Citation Nr: 0703666	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  00-18 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to June 1966 
and from July 1967 to February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran mentioned in a September 2006 statement that he 
disagrees with a determination regarding rheumatoid 
arthritis.  It is unclear if there has been a recent 
determination regarding rheumatoid arthritis, as the claims 
folder does not show one.  This matter is referred to the RO 
for appropriate action.  


REMAND

The veteran indicated in a March 2005 reply to a January 2005 
AMC letter that there are additional VA medical records that 
have not been obtained, and that contain crucial information 
concerning his diagnosis which had been omitted from his 
records in the past.  He also indicated that he had reentered 
a PTSD program and specifically asked the AMC to get records 
from the VA Medical Center in Gulfport, Mississippi dating 
from February 1, 2005.  These records are constructively but 
not actually of record, as the AMC did not obtain them as it 
should have.  VA has a duty to obtain all of its own medical 
records, per 38 C.F.R. § 3.159(c)(2), and all of its own 
records are constructively of record, per Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Consequently, a remand is 
unavoidable.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and incorporate into the 
claims folder the veteran's records of 
VA treatment since February 1, 2005.  
This is to include records from the 
Gulfport, Mississippi VA Medical Center 
and the PTSD program that the veteran 
mentioned in March 2005.  

2.  Thereafter, again consider the 
veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



